DETAILED ACTION
Claims 1-20 dated 08/12/2019 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/538097; 16/538073; 16/538103; 16/538108; 16/538092; 16/538011; 16/538078 and 16/538015 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are narrower claims than the pending application which would read over the broader claims presented in the pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Schell et al. (US 2020/0134939) and herein after will be referred as Schell . 

Regarding Claim 1, Schell teaches a vehicle (Para [0054] : A vehicle monitoring, analysis, and control system in accordance with principles of inventive concepts may provide continuous, high-frequency sampling of wheel-end parameters provided by sensors such as a tire pressure sensor, a tire temperature sensor, accelerometer sensor, audio sensor, or moisture sensor, for example), comprising: at least one sensor configured to generate a sensor data stream during operations of the vehicle on a road ( Para [0054] Line 1-4: A vehicle monitoring, analysis, and control system in accordance with principles of inventive concepts may provide continuous, high-frequency sampling of wheel-end parameters provided by sensors such as a tire pressure sensor, a tire temperature sensor, accelerometer sensor, audio sensor, or moisture sensor, for example); 
and an artificial neural network configured to receive the sensor data stream and predict a maintenance service based on the sensor data stream (Para [0055] Line 16-21 : “Frequency 

Similarly Claims 15  and 18 are rejected on the similar rational as Claim 1. 

Regarding Claim 2, Schell teaches the vehicle of claim 1. Schell also teaches further comprising: a data storage device configured to store at least a portion of the sensor data stream (Para [0081] Line 4-7 : “Additionally, each system 108 may store, process, analyze and transmit or receive information (that is, raw data, analytical results or commands, for example) associated with the wheel-end to which they are attached.” ) .  

Regarding Claim 3, Schell teaches the vehicle of claim 2, Schell also teaches wherein the artificial neural network is further configured to identify a component of the vehicle that needs repair or replacement in the maintenance service (Para [0077] Line 1-5 : Additionally, in example embodiments, a system may monitor the temperature of a generator, or energy harvester, in accordance with principles of inventive concepts to analyze any aging issues that may expressed through temperature and, should aging become an issue, indicate that the generator should be replaced).  
Regarding Claim 4, Schell teaches the vehicle of claim 3, wherein the artificial neural network is further configured to identify a predicted time period to failure or malfunctioning of the component (Para [0008] : to prognosticate, or predict, potential long-term problems or imminent failures, recommend maintenance or control operations that improve vehicle performance).  

Regarding Claim 5, Schell teaches the vehicle of claim 3, wherein the artificial neural network is further configured to identify a time period to the maintenance service of the component (Para [0008] to prognosticate, or predict, potential long-term problems or imminent failures, recommend maintenance or control operations that improve vehicle performance).  

Regarding Claim 6, Schell teaches the vehicle of claim 3, wherein the at least one sensor includes a microphone mounted in vicinity of the component (Para [0108] L4 : Sensors 912 provide readings on tire pressure, tire temperature, motion (e.g., three dimensional accelerometer), wheel temperature, ambient pressure, ambient temperature, wheel temperature, microphone, distance sensors, color sensors, humidity sensors, altimeters, Hall effect sensors, air flow (e.g., Pitot tube), camera (IR, visible, low-light level, etc.), for example Sensor readings may be employed by controller 906 in analytics, diagnostics and prognostics, as described in greater detail herein.).  

Regarding Claim 7, Schell teaches the vehicle of claim 3, wherein the at least one sensor includes a vibration sensor attached to the component ( Para [0108] Sensors 912 provide readings on tire pressure, tire temperature, motion (e.g., three dimensional accelerometer), wheel temperature, ambient pressure, ambient temperature, wheel temperature, microphone, distance sensors, color sensors, 906 in analytics, diagnostics and prognostics, as described in greater detail herein.).  

Regarding Claim 8, Schell teaches the vehicle of claim 3, wherein the at least one sensor includes a pressure sensor installed in the component ( Para [0108] Sensors 912 provide readings on tire pressure, tire temperature, motion (e.g., three dimensional accelerometer), wheel temperature, ambient pressure, ambient temperature, wheel temperature, microphone, distance sensors, color sensors, humidity sensors, altimeters, Hall effect sensors, air flow (e.g., Pitot tube), camera (IR, visible, low-light level, etc.), for example Sensor readings may be employed by controller 906 in analytics, diagnostics and prognostics, as described in greater detail herein.).   
 
Regarding Claim 12, Schell teaches the vehicle of claim 3, wherein the at least one sensor includes an accelerometer configured to measure motion parameters of the component (Para [0108] Sensors 912 provide readings on tire pressure, tire temperature, motion (e.g., three dimensional accelerometer), wheel temperature, ambient pressure, ambient temperature, wheel temperature, microphone, distance sensors, color sensors, humidity sensors, altimeters, Hall effect sensors, air flow (e.g., Pitot tube), camera (IR, visible, low-light level, etc.), for example Sensor readings may be employed by controller 906 in analytics, diagnostics and prognostics, as described in greater detail herein.).  


  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schell in view of Schneider (US 20210181010). 

Regarding Claim 9, Schell teaches the vehicle of claim 3. 

Schneider teaches wherein the at least one sensor includes a force sensor mounted on the component( See Abstract).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schell in view of Wang (US2020/0013285).

Regarding Claim 10, Schell teaches the vehicle of claim 3. Wang teaches wherein the at least one sensor includes a stress sensor attached to the component (See Abstract).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schell in view of 
Veca et al. (US2018/0304716).

Regarding Claim 11, Schell teaches the vehicle of claim 3. Veca teaches wherein the at least one sensor includes a deformation sensor attached to the component (See Abstract).  

All these sensors are well known in the art but to avoid any arguments from the applicant and to promote compact prosecution the examiner is citing these prior arts which clearly teaches these sensors. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schell to incorporate the teachings of Schneider, Wang .
	
Claims 13 -14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schell in view of Admitted Prior Art (APA). 

Regarding Claim 13, Schell teaches the vehicle of claim 1. Admitted Prior Art teaches a machine learning module configured to train the artificial neural network (Para [0016] Para [0016]In general, an ANN may be trained using a supervised method where the parameters in the ANN are adjusted to minimize or reduce the error between known outputs resulted from respective inputs and computed outputs generated from applying the inputs to the ANN. Examples of supervised learning/training methods include reinforcement learning, and learning with error correction.). 
Schell teaches training  during a period of time in which the vehicle is assumed to be in a healthy state (Para [0154] : “During calibration, or training, this image may be employed by a classifier to characterize, or classify, the vehicle conditions and to store those classifications for use during normal sensing operation”:  here normal sensing operation is being interpreted as the healthy state or issue free state of vehicle).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schell to incorporate the teachings of APA to include machine learning to train the artificial neural network. Doing so would optimize the process of predicting the recommended maintenance. 
	
Regarding Claim 14, Schell teaches the vehicle of claim 1. Admitted Prior Art teaches wherein the artificial neural network includes a spiking neural network (Para [0015: “A spiking neural network (SNN) is a type of ANN that closely mimics natural neural networks. An SNN neuron produces a spike as output when the activation level of the neuron is sufficiently high. The activation level of an SNN neuron mimics the -- 3 --Patent ApplicationAttorney Docket No. 120426-075700/USmembrane potential of a natural neuron.”). 
Similarly Claim 17 is rejected on the similar rational as Claim 14.

Regarding Claim 16, Schell teaches the data storage device of claim 15. 
Admitted Prior Art teaches a machine learning module configured to train the artificial neural network (Para [0016]In general, an ANN may be trained using a supervised method where the parameters in the ANN are adjusted to minimize or reduce the error between known outputs resulted from respective inputs and computed outputs generated from applying the inputs to the ANN. Examples of supervised learning/training methods include reinforcement learning, and learning with error correction.).

Schell also teaches wherein the artificial neural network is configured to be self-trained via unsupervised machine learning to detect anomaly ( Para [0055] Frequency analyses may employ Fourier, Gabor, or Wavelet transforms, for example, with machine learning to analyze the state of a vehicle, to diagnose issues, to prognosticate, or predict, potential long-term problems or imminent failures, recommend maintenance or control operations that improve vehicle performance, such as controlling optimum tire inflation and load-balancing. ).



Regarding Claim 19,  Schell teaches the method of claim 18.
Schell also teaches further comprising: training the artificial neural network using the sensor data stream collected within a predetermined time period of the vehicle leaving a factory or a maintenance service facility (Para [0154] : “During calibration, or training, this image may be employed by a classifier to characterize, or classify, the vehicle conditions and to store those classifications for use during normal sensing operation”:  here normal sensing operation is being interpreted as the healthy state or issue free state of vehicle or vehicle leaving a factory or a maintenance facility i.e. free of issues).

Regarding Claim 20,  Schell teaches the method of claim 19.
Schell also teaches wherein the training is based on a classification that the sensor data stream collected within the predetermined time period is normal (Para [0154] : “During calibration, or training, this image may be employed by a classifier to characterize, or classify, the vehicle conditions and to store those classifications for use during normal sensing operation”:  here normal sensing operation is being interpreted as the healthy state or issue free state of vehicle or vehicle leaving a factory or a maintenance facility i.e. free of issues);
 the artificial neural network is configured to detect anomaly (Para [0055] Line 16-21 : “Frequency analyses may employ Fourier, Gabor, or Wavelet transforms, for example, with machine learning to analyze the state of a vehicle, to diagnose issues, to prognosticate, or predict, potential long-term problems or imminent failures, recommend maintenance or control operations that improve vehicle performance, such as controlling optimum tire inflation and load-balancing. The system's diagnostics may, for example, provide an indication of wheel-end 
and the artificial neural network includes a spiking neural network (Para [0015: “A spiking neural network (SNN) is a type of ANN that closely mimics natural neural networks. An SNN neuron produces a spike as output when the activation level of the neuron is sufficiently high. The activation level of an SNN neuron mimics the -- 3 --Patent ApplicationAttorney Docket No. 120426-075700/USmembrane potential of a natural neuron.”). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Do (US2021/0222662) : A method of predicting vehicle engine torque using an artificial neural network is provided. A data-based artificial neural network model is applied to more accurately calculate. torque and reduce development costs for calibration and logics.
Glazman et al. (US2021/0179117): There is provided a system for generating instructions for adjustment of vehicle sub-system(s) according to an analysis of a computed six degrees of freedom (6 DOF) of vehicle occupant(s), comprising: hardware processor(s), and a non-transitory memory having stored thereon a code for execution by the at least one hardware processor, the code comprising instructions for: obtaining at least one image of a cabin of a vehicle captured by an image sensor, obtaining depth data from a depth sensor that senses the cabin of the vehicle, wherein the at least one image and the depth data depict at least one head of at least one occupant, computing 6 DOF for the at least one head according to the at least one 
Cheung et al. (US2021/0147182) : A lift operation safety analysis system with a controller arranged to: receive operation data of a lift; and process the operation data using an artificial intelligence based processing model to determine presence or otherwise of potential fault condition of the lift. The operation data processing system may be further operably connected with a database for storing data at the database and/or retrieving data from the database.
Gulati et al. (US2021/0097506) : Automated vehicle repair estimation by adaptive ensembling of multiple artificial intelligence functions is provided. A method comprises receiving, from a plurality of sources, vehicle repair recommendation sets identifying recommended vehicle repair operations for damaged vehicle components; selecting, by a trained artificial intelligence function, one of the operations for each component based on a plurality of learned states; generating a composite vehicle repair recommendation set identifying the selected operation; providing the composite vehicle repair recommendation set to one or more claims management systems; and repeatedly retraining the trained artificial intelligence function by adjusting the learned states according to the vehicle damage objects received, and the corresponding composite vehicle repair recommendation generated, since the last retraining of the trained artificial intelligence function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668